

EXHIBIT 10.1


NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN
(Amended and Restated Effective January 1, 1997)


(Revised 2001)


Amendment No. 11


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Capital Accumulation Plan (Amended and Restated Effective
January 1, 1997) (Revised 2001)(the "Plan") for the benefit of certain of its
Employees (as defined in the Plan) and its subsidiaries' Employees. The Company
subsequently amended the Plan by Amendment Nos. 1-10 thereto.


The Company hereby further amends the Plan as hereinafter set forth. This
Amendment No. 11 is effective April 1, 2006.


1. Subsection 1(ap) is added to read as follows:


"(ap) "Profit Sharing Account" shall mean the portion of the Member's Accrued
Benefit derived from Participating Company contributions under subsection 4(n),
adjusted as provided for therein."


2. The first sentence of subsection 3(a)(i) is amended to read as follows:


"Each and every Employee of a Participating Company who is not excluded under
subsection 3(a)(ii) shall be eligible to make elective contributions under
subsection 4(a) and be allocated matching contributions for payroll periods
commencing coincident with or next following the first Entry Date which is
thirty days after the date that the Employee first is credited with an Hour of
service."


3. Subsection 3(a)(i) as amended above shall apply to persons who commenced
employment with a Participating Company prior to April 1, 2006 as well as
persons who commence employment with a Participating Company on or after that
date.


4. Subsection 4(a) is amended to read as follows:


"Each Employee who becomes eligible to participate under subsection 3(a) may
contribute for a payroll period any percentage of his Compensation remaining
after applicable income or payroll tax withholding and other withholding
elections as he shall elect in a manner prescribed by Committee. Notwithstanding
the foregoing, the Committee may limit the amount of contributions for all
Members or a class of Members as the Committee determines is necessary or
desirable to facilitate Plan administration or comply with applicable Code
provisions. The initial affirmative election to contribute shall be effective
following timely



--------------------------------------------------------------------------------


receipt in accordance with the Plan's administrative rules. If an eligible
Employee does not make an election within time period that the Committee
prescribes, the Employee shall be deemed to have elected to contribute 1% of his
Compensation effective as of a date that the Committee prescribes. The Committee
shall provide each Employee who becomes eligible to participate a reasonable
period to make his contribution election. The Committee shall direct that each
Employee receives a notification that explains the automatic contribution, the
Employee's right to have no such contribution or a different amount of
contribution and the procedures and time limitations for exercising those
rights. Each Employee shall have a reasonable time to make an election not to
contribute before the automatic election to contribute becomes effective. The
Employee may elect to make no contribution or any permitted level of
contribution and to increase, decrease or terminate his contribution, including
his automatic contribution, in accordance with the general rules of this
subsection 4(a). All elections shall be made in a manner and shall become
effective on the effective date that the Committee prescribes. All contributions
under this subsection shall be made through direct reduction of Compensation in
each payroll period. For purposes of the Code, all contributions made under this
subsection shall be deemed to be made by the Member's employer. A Member may
elect to increase or reduce his contributions once per calendar month, effective
for such payroll period and succeeding periods that begin after receipt of the
election as the Committee specifies. All such elections shall be made in a
manner that the Committee prescribes. The Participating Companies shall make
their contributions under this subsection at such times as the Company
determines. Those contributions shall be allocated to the Salary Reduction
Accounts of the Members from whose Compensation the contributions were withheld
in an amount equal to the amount withheld."
 
5. The automatic contribution provision of subsection 4(a) shall only apply to
Employees who first become eligible to participate on or after April 1, 2006.


6. Subsection 4(n) is added to read as follows:


"(n) Profit Sharing Contributions


(i) Amount. For each Plan Year the Participating Companies shall make
contributions to the Fund in such amounts, if any, as the Company, in its
absolute discretion, determines; provided, however, the aggregate contribution
for a Plan Year shall not exceed any applicable limitation of Section 4 or 5.
The Participating Companies shall either (A) designate the payment in writing to
the Trustee as a payment on account of the taxable year which ends coincident
with such Plan Year or (B) claim such payment as a deduction on the federal
income tax return for such taxable year. The Participating Companies shall pay
the contribution, if any, for a Plan Year on or before the date (including any
extensions thereof) on which they are required to file their federal income tax
returns for the taxable year which ends coincident with or next following such
Plan Year.


(ii) Allocation of Contributions. As of the last day of each Plan Year, the
Committee shall allocate to the Profit Sharing Account of each eligible Member a
portion of the amount, if any, contributed to the Fund in respect of such Plan
Year by the Participating Companies in the ratio that each eligible Member’s
Compensation for the Plan Year, exclusive of Compensation paid before the Entry
Date the Member became eligible to make elective contributions under subsection
4(a) , bears to the Compensation of all eligible Members for such Plan Year. For
the 2006 Plan Year, Compensation shall be limited to amounts payable for payroll
periods beginning on or after April 1, 2006.



--------------------------------------------------------------------------------


(iii) Eligibility. Eligible Members shall be limited to Employees who (A) have
satisfied the eligibility requirements of subsection 3(a), (B) are employed by a
Participating Company on the last day of the Plan Year, (C) are credited with at
least 1,000 Hours of Service for the Plan Year and (D) are not excluded under
subsection 3(b); provided, however, the requirements of subparagraphs (B) and
(C) above shall not apply to a Member whose employment terminates due to death,
Disability or after attainment of his Normal Retirement Date.


(iv) Forfeitures. Amounts in the Profit Sharing Accounts of Members which have
been forfeited pursuant to the provisions of subsection 8(d) hereof during a
Plan Year shall be applied as provided in subsection 8(e).


(v) Profit Sharing Account. The Participating Company contributions allocated to
a Member under this subsection, as adjusted for investment gain or loss and
income or expense, constitute the Member’s Profit Sharing Account. A Member’s
nonforfeitable interest in the portion of his Accrued Benefit derived from his
Profit Sharing Account shall be determined under subsections 8(d) and 8(e)."


 
7. Subsection 6(h) is amended to add a sentence to read as follows:


"The Committee shall also direct that a separate bookkeeping account be
maintained to reflect each Member's Profit Sharing Account."




8. Subsection 8(d)(i) is amended to add a sentence at the end thereof to read as
follows:


"The Member shall also be entitled to receive the nonforfeitable portion (as
determined under the vesting schedule at subsection 8(d)(ii)(B)) of the Member's
Profit Sharing Account on the Valuation Date on which his Accrued Benefit is
liquidated for distribution."
 
9. Subsection 8(d)(ii)(B) is added to read as follows:
 
"(d)(ii)(B) Vesting Schedule for Profit Sharing Account. A Member shall have a
100% nonforfeitable right to the portion of his Accrued Benefit derived from his
Profit Sharing Account when his Period of Service determined under subsection
8(d)(iv) is at least five years. Prior to that time, a Member shall have no
nonforfeitable right to the portion of his Accrued Benefit derived from his
Profit Sharing Account"



--------------------------------------------------------------------------------




10. Subsection 8(d)(v)(B) is added to read as follows:


"(d)(v)(B) Cashout of Profit Sharing Account. If a Member has a Severance Date
before earning nonforfeitable rights to his Profit Sharing Account, he shall be
deemed to have received a distribution of vested portion of the Profit Sharing
Account and shall forfeit the nonvested portion of that Account. If the Member
subsequently returns to employment eligible to participate in contributions
under subsection 4(n) before the Member has a Break in Service, the Member's
Profit Sharing Account, without adjustment for investment gain or loss, shall be
restored. Restoration shall be made first from forfeitures in the Plan Year of
return and second from Participating Company contributions."


11. Subsection 8(e) is amended to add two sentences at the end thereof to read
as follows:


"A Member who separates without a vested interest in his Profit Sharing Account
shall forfeit that Account on the date of separation, subject to the right to
restoration provided for in subsection 8(d)(v)(B). Forfeitures from Profit
Sharing Accounts shall be applied to make restoration contributions under
subsection 8(d)(v)(B) as required. If any forfeitures remain, the Committee may
direct that they be used to pay expenses properly payable from the Plan. Any
remaining forfeitures shall be applied to the Participating Company contribution
for the Plan Year in which the forfeiture occurs."


 
Executed this 25th day of January, 2006.




Attest:
NATIONAL PENN BANCSHARES, INC.
       
By: /s/ Sandra L. Spayd
By: /s/ Wayne R. Weidner
       Corporate Secretary        Chairman and CEO      
(Corporate Seal)
 

 
 

--------------------------------------------------------------------------------